Exhibit 10.29 Exhibit 10.29 Deed Investment in Paradise Phosphate Pty Ltd Deed of release of security Paradise Phosphate Limited Legend International Holdings, Inc. (each as Grantor) Acorn Capital Limited (as Secured Party) Contents Table of contents 1 Definitions and interpretation 2 1.1Definitions 2 1.2Deed components 2 2 Release 3 3 Further Assurance 3 4 Title Documents 3 5 Costs and Expenses 3 6 Governing Law 3 7 Counterparts 4 Schedule1 Security Documents 5 Signing page 6 Herbert Smith Freehills owns the copyright in this document and using it without permission is strictly prohibited. Deed of release of security Contents 1 Deed of release of security Date ►29 April 2013 Between the parties Grantors Paradise Phosphate Limited ACN of Level 8, 580 St Kilda Road, Melbourne VIC 3004 Legend International Holdings, Inc ARBN of Level 8, 580 St Kilda Road, Melbourne VIC 3004 (each a Grantor) Secured Party Acorn Capital Limited ACN of Level 12, 90 Collins Street, Melbourne Vic3000 (Secured Party) Recitals 1Each Grantor charged and mortgagedits property under the Security Documents. 2All moneys the payment of which was secured under the Security Documents have been paid or repaid or otherwise satisfied in full. 3The Secured Party agrees to release the Released Assets from the Security Documents in accordance with this deed. This deed witnesses that, for valuable consideration, the receipt and sufficiency of which is acknowledged, the parties agree as follows: Deed of release of securitypage 1 1 Definitions and interpretation Definitions The meanings of the terms used in this deed are set out below. Term Meaning Business Day a day on which banks are open for business in Brisbane and Melbourne excluding a Saturday, Sunday or public holiday. Effective Date 29 April 2013. Financing Statement data registered (or that is to be registered) pursuant to an application for registration under section 150(1) of the PPS. Financing Change Statement data amending a Financing Statement registered on the PPS Register. PPSA the Personal Property Securities Act 2009 (Cth). PPS Register the Personal Property Securities Register established under section 147 of the PPSA. Released Assets the whole of the property secured under the Security Documents. Security Document each document described in Schedule1. Title Document any original, duplicate or counterpart certificate or document of title including any real property certificate of title, certificate of units in a unit trust, share certificate or certificate evidencing an investment instrument or negotiable instrument (in the case of the terms ‘certificate’, ‘investment instrument’ or ‘negotiable instrument’, each within the meaning of the PPSA). Deed components This deed includes any schedule. Deed of release of securitypage 2 2 Release 2 Release On and from 5:00pm on the Effective Date, the Secured Party: (a) releases the Released Assets from the operation of the Security Documents; and (b) releases each Grantor from all of its obligations under the Security Documents. 3 Further Assurance (a) Within 10 Business Days after the Effective Date, the Secured Party must register a Financing Change Statement which amends any Financing Statement registered on the PPS Register with respect to the Released Assets to reflect the release of the security under this deed. (b) In relation to the Security Document listed as item 4 in Schedule1, the Secured Party must on the Effective Date execute and give to Legend International Holdings, Inc.: a release of mortgage in Form MMOL-06 in accordance with Chapter 7 of the Mineral Resources Act 1989 (Qld); and a letter addressed to the Queensland Department of Natural Resources and Mines requesting the removal of all caveats registered in favour of the Secured Party in respect of mining leases ML 90190 and ML 90191. (c) In addition to clauses(a) and (b) of this deed, the Secured Party must take all reasonable steps and execute all documents reasonably required by each Grantor to give effect to the transaction contemplated by this deed. 4 Title Documents The Secured Party agrees to return to the Grantors on the Effective Date all Title Documents held by the Secured Party in relation to the Released Assets. 5 Costs and Expenses Paradise Phosphate Limited must pay all costs and expenses (including legal costs and expenses on a full indemnity basis) of the Secured Party in relation to the preparation, execution, delivery, completion and performance of this deed and any document referred to in clause3. 6 Governing Law This deed is governed by the laws of Queensland. Deed of release of securitypage 3 7 Counterparts 7 Counterparts This deed may be executed in any number of counterparts. All counterparts, taken together, constitute one instrument. A party may execute this deed by signing any counterpart. Deed of release of securitypage 4 Schedule1 Security Documents 1 The security agreement dated 7 February 2012 granted by Legend International Holdings, Inc (Legend) in favour of the Secured Party. 2 The share mortgage dated 7 February 2012 granted by Legend in favour of the Secured Party. 3 The general security agreement dated 7 February 2012 between Paradise Phosphate Limited (formerly Paradise Phosphate Pty Ltd)(Paradise) and the Secured Party. 4 The mortgage dated 7 February 2012 over mining leases ML 90190 and ML 90191 granted by Legend in favour of the Secured Party registered with the Queensland Department of Natural Resources and Mines as dealing numbers 1040294 and 1040295, respectively. 5 The mortgage executed on or about 7 February 2012 over mining leases ML 90190 and ML 90191 granted by Paradise in favour of the Secured Party and not registered with the Queensland Department of Natural Resources and Mines. Deed of release of securitypage 5 Signing Page Signing page Executed as a deed Grantor Signed sealed and delivered by Paradise Phosphate Limited by sign here ► S/S PETER LEE Company Secretary/Director print name PETER LEE sign here ► S/S CRAIG MICHAEL Director print name CRAIG MICHAEL Grantor Signed sealed and delivered by Legend International Holdings, Inc. by its attorney Peter James Lee dated 12 March 2013 sign here ► S/S PETER LEE print name PETER LEE sign here ► print name Deed of release of securitypage 6 Signing Page Secured Party Signed sealed and delivered by Acorn Capital Limited by sign here ► s/s M SHEEHAN Company Secretary/Director print name M SHEEHAN sign here ► S/S DOUGLAS LOH Director print name DOUGLAS LOH Deed of release of securitypage 7
